UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2013 Date of reporting period:May 31, 2013 Item 1. Reports to Stockholders. Annual Report M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund May 31, 2013 Investment Adviser M.D. Sass Investors Services, Inc. 1185 Avenue of the Americas 18th Floor New York, New York 10036 Phone: 1-855-MDS-FUND (1-855-637-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 20 STATEMENT OF OPERATIONS 21 STATEMENTS OF CHANGES IN NET ASSETS 22 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 32 NOTICE OF PRIVACY POLICY & PRACTICES 33 ADDITIONAL INFORMATION 34 Dear Shareholder: Performance: For the 12-month period ended May 31, 2013, MDSIX and MDSHX returned +0.08% and -0.19%, respectively, after fees and expenses.By way of comparison, the BofA/Merrill Lynch 1-3 Year U.S. Treasury Index returned +0.34% for the period, and the Barclays U.S. Mortgage Backed Securities Index -0.03%.For the first half of the annual period, the Fund well outperformed is benchmarks; however, in the second half, the Fund’s performance was negatively impacted by concerns that mortgage prepayment speeds would increase due to extremely low interest rates, an increase in Government Agency Guarantee Fees, and a potential rush by mortgagees to refinance in advance of the Federal Reserve potentially beginning to taper off of its large asset purchase program.This caused mortgage spreads to widen relative to Treasuries and reduced market prices across the board for Agency Mortgage Backed Securities (“MBS”) regardless of their specific characteristics.Looking forward, this has created an opportunity to acquire slower paying shorter term issues at what we view as exceptional yields at depressed prices that do not properly reflect their specific characteristics. Market Review: Fixed income markets rallied strongly during the second half of 2012 and first quarter of 2013, reacting to central bank policies, including the Federal Open Market Committee’s (“FOMC” or “Fed”) further balance sheet expansion by purchasing additional Agency MBS and the European Central Bank’s (“ECB”) Outright Monetary Transactions (OMT) program.Specifically, the FOMC announced on September 13th further balance sheet expansion by purchasing an additional $40 billion of Agency MBS per month indefinitely.The FOMC also shifted its forward policy rate guidance in December, as the FOMC expects to maintain a target range for the Federal Funds Rate at 0 to ¼ percent as long as: (1) the unemployment rate remains above 6.5%, (2) inflation one- to two-years ahead is projected to be no more than 2.5%, and (3) longer-term inflation expectations continue to be well anchored.The statement reflected the Fed’s putting more weight on the labor market component of its dual mandate, and signaled policymakers’ commitment to accommodative monetary policy.In Europe, the ECB’s announcement to introduce a new program of sovereign debt purchases to restore the monetary transmission mechanism also boosted risk sentiment. In sum, the thrust of such central bank policies firmly anchored short-term interest rates closer to the zero bound. That said, in May, interest rates spiked and risk assets underperformed as the market became concerned about the Fed tapering off its purchase program.Markets reacted negatively, with yields moving higher, to the Fed Chairman’s remark that, conditional on economic data, the Fed could reduce the pace of Quantitative Easing purchases starting at one of its “next few meetings”.The recent sharp increase in Treasury yields has refocused market attention on the interest rate risk of risky assets, especially given the rally of most non-Treasury asset classes have experienced over the past few years. Market Outlook: • Attractive Valuations:While we are generally negative on the outlook for intermediate and longer duration fixed income securities, the very short duration U.S. Agency MBS sector offers attractive valuations relative to U.S. Treasuries in our view, especiallygiven the significant recent widening in spreads.The below exhibit conveys the cheapening of representative short duration Agency MBS over the past year.We anticipate these spreads trending over time towards their means given the reasons discussed below.We also believe that prudent investors in lower yielding cash equivalent securities may move into the short duration Agency MBS sector, which while adding some risk may also add to their yield, while investors in longer term issues may sell them to help reduce risk and retreat to this sector in order to earn yields that may be competitive with longer duration, higher credit quality issues. 3 HIGHER COUPON MBS YIELD SPREAD CHANGES The chart is for the period of 5/31/2012 – 5/31/2013 FNCL 5.0 TBA is a generic security as tracked by Barclays Capital analytics representing a generic 30-year Fannie Mae agency mortgage-backed securities with 5% coupon. FNCL 5.5 TBA is a generic security as tracked by Barclays Capital analytics representing a generic 30-year Fannie Mae agency mortgage-backed securities with 5.5% coupon. Option adjusted spread (OAS) is the flat spread which has to be added to the treasury yield curve in a pricing model (that accounts for embedded options) to discount a security payment to match its market price. Standard Deviation is a historical measure of the variability of returns relative to the average annual return. Source: Barclays • Limited short-duration investment: The spectrum of short duration investments with any viable income, particularly with respect to high quality type investments, is very limited. Within this limited investment space, yields from carefully selected 2 and 3-Year Agency MBS stand out. • Federal Reserve Sponsorship: The sharp widening of MBS spreads over the past several months appears to have mostly priced in the move toward the Fed’s tapering of its asset purchase program. Still, any such action by the Fed constitutes not a tightening of policy, but a lessening of accommodation.That is, the Fed’s target of a near zero Fed Fund Rates should still provide enormous support for (higher income) short duration vehicles such as MDSIX and MDSHX. • Policy tailwinds: The current discussion of Government Sponsored Enterprise (“GSE”) reform and the Administration’s clear intention of bringing back private origination into mortgage finance should reduce the role of GSEs and induce an element of scarcity to issuance patterns of Agency MBS, and, in turn, support relative yield spreads in this sector.The reduced supply of MBS may bode well for the performance of the sector, especially in the context of a declining global supply of high quality bonds since the European sovereign debt crisis. • Relative Sector Value: The significant tightening of credit spreads vs. agency MBS. 4 YIELD AND SPREAD CHANGE OF CREDIT VS. AGENCY MBS AS OF 5/31/2013 YIELD YTD 1/3/2012 5/31/2013 Difference US Intermediate Credit 3.03% 2.07% -0.96% US MBS 2.68% 2.86% 0.18% SPREAD OVER TREASURY Past 5 Years Average 5/31/2013 Difference US Intermediate Credit 212bps 105bps -107bps US MBS 179bps 149bps -30bps Barclays U.S. Intermediate Credit Index: An index comprised of investment grade corporate credits with 1 to 10 year maturity which: must have at least one year to final maturity regardless of call features; must have at least $250 million par amount outstanding; must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Moody's, S&P, Fitch. If only two of the three agencies rate the security, the lower rating is used to determine index eligibility. If only one of the three agencies rates a security, the rating must be investment-grade; must be fixed rate, although it can carry a coupon that steps up or changes according to a predetermined schedule; must be dollar-denominated and non-convertible; must be publicly issued; must be an investment grade credit security; must have a maturity from 1 up to (but not including) 10 years. Barclays U.S. Agency MBS Index: An index comprised of mortgage backed pass through securities of Ginnie Mae, Freddie Mac and Fannie Mae.The MBS Index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates.These aggregates are defined according to the following parameters: Agency (GNMA, FNMA, FHLMC), Program (30-year, 15-year, balloon, GPM), Pass-through coupon (6.0%, 6.5%, etc.), Origination year (1987, 1988, etc.) • Global Macro-economic Uncertainties:Agency MBS have continued to act as a perceived “safe haven” investment due to economic headwinds including weak organic economic growth in both the developed markets (e.g. Europe) and EM countries (e.g. China) and the impact of US fiscal tightening. Important Disclosures Past performance is not a guarantee of future results. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. However, this Fund only intends to invest in 1 to 3 year duration securities. Investments in U.S. Agency Mortgage Backed Securities include additional risks that investors should be aware of such as prepayment risk, extension risk, and possible illiquidity. The federal government guarantees interest payments from government securities while the fund offers no such guarantee. Government securities, if held to maturity, guarantee the timely payment of principal and interest. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. BofA/Merrill Lynch 1-3 U.S. Year Treasury Index: The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. It is not possible to invest directly in an unmanaged index. Barclays U.S. Mortgage Backed Securities Index: An index comprised of mortgage backed pass through securities of Ginnie Mae, Freddie Mac and Fannie Mae.The MBS Index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates.These aggregates are defined according to the following parameters: Agency (GNMA, FNMA, FHLMC), Program (30-year, 15-year, balloon, GPM), Pass-through coupon (6.0%, 6.5%, etc.), Origination year (1987, 1988, etc.) Duration: A measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates.Duration is expressed as a number of years.Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices. Basis Point: A basis point is one hundredth of one percent, or 0.01%. This Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. 5 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period.(1) Actual Expenses The first line of the following table provides information about actual account values and actual expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual $ 997.10 Hypothetical (5% return before expenses) Retail Class Actual $ 995.40 Hypothetical (5% return before expenses) StoneCastle Treasurer Class Actual $ 995.80 Hypothetical (5% return before expenses) The period for the Institutional Class and Retail Class is December 1, 2012 – May 31, 2013.The period for the StoneCastle Treasurer Class is February 19, 2013 (commencement of operations) – May 31, 2013. Expenses for the Institutional Class and Retail Class are equal to the annualized expense ratio of 0.61% and 0.86%, multiplied by the average account value over the period, multiplied by 182/365.Expenses for the StoneCastle Treasurer Class are equal to the annualized expense ratio of 0.66%, multiplied by the average account value over the period, multiplied by 100/365. 6 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Unaudited) The Fund’s investment objective seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets.To achieve its investment objective, the Fund invests at least 95% of its assets in U.S. Government and agency mortgage-backed securities (“MBS”) and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac), and collateralized mortgage obligations (“CMOs”), backed by U.S. Government and MBS.Some of the Fund’s investments may be backed by the full faith and credit of the U.S. Government, while others may be supported only by the discretionary authority of the U.S. Government or only by the credit of the issuing agency or instrumentality.The Fund’s allocation of portfolio holdings as of May 31, 2013 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments) Continued 7 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2013 Annualized Since Six One Inception Months Year 6/30/11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class (0.29)% 0.08% 1.54% BofA Merril Lynch 1-3 Year U.S. Treasury 0.11% 0.34% 0.62% Lipper Short U.S. Government Funds Index (0.26)% 0.25% 0.70% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The Lipper Short U.S. Government Funds category is made up of Funds who invests at least 65% of assets in securities issued or guaranteed by the U.S. government, its agencies, or its instrumentalities, with dollar-weighted average maturities of less than three years. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 8 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2013 Since Six One Inception Months Year 12/30/11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class (0.46)% (0.19)% 0.46% BofA Merril Lynch 1-3 Year U.S. Treasury 0.11% 0.34% 0.36% Lipper Short U.S. Government Funds Index (0.26)% 0.25% 0.58% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The Lipper Short U.S. Government Funds category is made up of Funds who invests at least 65% of assets in securities issued or guaranteed by the U.S. government, its agencies, or its instrumentalities, with dollar-weighted average maturities of less than three years. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – StoneCastle Treasurer Class Investment Highlights (Continued) (Unaudited) Total Returns – As of May 31, 2013 Since Three Inception Months 2/19/13 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – StoneCastle Treasurer Class (0.42)% (0.33)% BofA Merril Lynch 1-3 Year U.S. Treasury (0.02)% 0.06% Lipper Short U.S. Government Funds Index (0.27)% (0.16)% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The Lipper Short U.S. Government Funds category is made up of Funds who invests at least 65% of assets in securities issued or guaranteed by the U.S. government, its agencies, or its instrumentalities, with dollar-weighted average maturities of less than three years. One cannot invest directly in an index. Growth of $5,000,000 Investment *Inception Date 10 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% Fannie Mae – Aces 2012-M9, 4.248%,12/25/2017 (a)(c) $ $ Fannie Mae Pool 323936, 7.000%,09/01/2014 735794, 7.000%,06/01/2017 545825, 6.000%,07/01/2017 670372, 6.000%,09/01/2017 254443, 6.000%,09/01/2017 755513, 4.000%,11/01/2018 555872, 5.000%,11/01/2018 889972, 7.000%,11/01/2018 745498, 7.000%,11/01/2018 725098, 5.500%,12/01/2018 761270, 4.500%,02/01/2019 255208, 4.000%,04/01/2019 255176, 4.500%,04/01/2019 761402, 4.500%,05/01/2019 782072, 5.000%,05/01/2019 725527, 5.500%,05/01/2019 255273, 4.500%,06/01/2019 252573, 6.000%,06/01/2019 725792, 4.500%,08/01/2019 761492, 5.000%,09/01/2019 725993, 6.000%,09/01/2019 357695, 4.500%,01/01/2020 255547, 4.500%,01/01/2020 805304, 5.000%,01/01/2020 735371, 5.000%,04/01/2020 255735, 5.000%,06/01/2020 821585, 5.000%,06/01/2020 995182, 5.500%,06/01/2020 745440, 4.500%,07/01/2020 995158, 4.500%,12/01/2020 995287, 6.500%,02/01/2021 MA0815, 3.500%,08/01/2021 890175, 5.000%,10/01/2021 888136, 6.000%,12/01/2021 MA1030, 3.000%,04/01/2022 889143, 4.500%,05/01/2022 254440, 6.000%,08/01/2022 254662, 5.000%,02/01/2023 254733, 5.000%,04/01/2023 254762, 5.000%,05/01/2023 890156, 5.000%,05/01/2023 254797, 5.000%,06/01/2023 254764, 5.500%,06/01/2023 254799, 5.000%,07/01/2023 254832, 5.500%,08/01/2023 The accompanying notes are an integral part of these financial statements. 11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Fannie Mae Pool (Continued) 254954, 4.500%,10/01/2023 $ $ 254911, 5.000%,10/01/2023 254963, 5.500%,10/01/2023 995874, 5.500%,11/01/2023 255160, 5.500%,03/01/2024 255232, 4.500%,05/01/2024 255226, 5.000%,05/01/2024 255456, 5.500%,10/01/2024 AD3081, 4.000%,04/01/2025 AE0031, 5.000%,06/01/2025 890216, 4.500%,07/01/2025 735734, 5.500%,07/01/2025 255810, 5.000%,08/01/2025 255984, 4.500%,11/01/2025 256247, 6.000%,05/01/2026 256272, 5.500%,06/01/2026 48081, 4.664%,12/01/2026 (a) 888281, 6.000%,04/01/2027 47935, 4.796%,05/01/2027 (a) 252284, 6.500%,01/01/2029 323591, 6.500%,03/01/2029 678050, 5.500%,12/01/2032 555326, 5.500%,04/01/2033 555424, 5.500%,05/01/2033 254767, 5.500%,06/01/2033 555531, 5.500%,06/01/2033 555592, 5.500%,07/01/2033 893368, 5.000%,12/01/2033 725205, 5.000%,03/01/2034 745096, 5.500%,11/01/2034 995801, 5.500%,12/01/2034 735036, 5.500%,12/01/2034 735989, 5.500%,02/01/2035 888073, 5.500%,02/01/2035 735670, 5.500%,03/01/2035 735715, 5.500%,05/01/2035 745751, 5.500%,09/01/2035 AD0464, 4.500%,10/01/2035 889301, 5.500%,11/01/2035 845418, 6.000%,02/01/2036 AE0099, 5.500%,10/01/2036 AE0616, 6.000%,03/01/2040 AE0395, 4.500%,10/01/2040 MA0626, 4.000%,01/01/2041 The accompanying notes are an integral part of these financial statements. 12 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Fannie Mae REMICS 2001-51, 6.000%,10/25/2016 $ $ 2002-7, 5.500%,03/25/2017 2002-11, 5.500%,03/25/2017 2002-7, 6.000%,03/25/2017 2002-19, 6.000%,04/25/2017 2002-57, 5.500%,09/25/2017 2002-58, 5.500%,09/25/2017 2002-55-QE, 5.500%,09/25/2017 2002-59B, 5.500%,09/25/2017 2002-55-GC, 5.500%,09/25/2017 2002-61, 5.500%,10/25/2017 2002-74, 5.000%,11/25/2017 2002-72, 5.500%,11/25/2017 2003-21, 5.000%,03/25/2018 2003-27, 3.500%,03/25/2018 2003-81, 4.500%,04/25/2018 2003-57, 3.500%,06/25/2018 2003-57, 5.000%,06/25/2018 2003-74, 3.750%,08/25/2018 2003-81, 4.500%,09/25/2018 2003-91, 4.500%,09/25/2018 2003-108, 4.000%,11/25/2018 2003-128, 4.000%,01/25/2019 2004-3, 4.000%,02/25/2019 2009-37, 4.000%,04/25/2019 1999-15, 6.000%,04/25/2019 2008-45, 5.000%,05/25/2019 2005-38, 5.000%,06/25/2019 2008-55, 5.000%,07/25/2019 2005-8, 5.000%,07/25/2019 2009-70, 5.000%,08/25/2019 2005-93, 4.500%,11/25/2019 2011-9, 5.000%,04/25/2020 1990-73-K, 0.000%, 07/25/2020 (b) 2011-68, 4.500%,12/25/2020 2010-135, 3.000%,01/25/2021 2011-68, 5.000%,06/25/2021 2003-17, 4.250%,09/25/2022 2008-24, 5.000%,04/25/2023 2008-36, 4.500%,05/25/2023 2003-80, 4.000%,06/25/2023 2003-46, 4.000%,06/25/2023 2003-55, 5.000%,06/25/2023 2003-49, 5.500%,06/25/2023 2008-62, 4.000%,07/25/2023 2004-44, 4.500%,06/25/2024 2001-64, 6.000%,11/25/2031 The accompanying notes are an integral part of these financial statements. 13 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Fannie Mae REMICS (Continued) 2010-39, 5.000%,10/25/2032 $ $ 2005-27, 5.500%,05/25/2034 2005-23, 5.000%,04/25/2035 2005-62, 5.000%,06/25/2035 2005-62, 4.750%,07/25/2035 2006-70, 0.000%, 06/25/2036 (b) 2007-33, 5.500%,04/25/2037 2009-15, 4.500%,10/25/2037 2010-90, 4.000%,04/25/2040 FHLMC Multifamily Structured Pass Through Certificates K-711, 1.711%,07/25/2019 (a)(c) K-023, 1.315%,08/25/2022 (a)(c) FHLMC-GNMA G023, 0.700%,11/25/2023 (a) Freddie Mac Gold Pool G9-0009, 6.500%,06/25/2014 G1-1182, 6.500%,10/01/2014 E0-1098, 6.000%,02/01/2017 E0-1138, 6.500%,03/01/2017 E0-1140, 6.000%,05/01/2017 G1-1350, 6.000%,10/01/2017 E0-1251, 5.500%,11/01/2017 G1-2166, 6.500%,01/01/2018 G1-1431, 6.000%,02/01/2018 E0-1323, 4.500%,03/01/2018 G1-1509, 6.000%,03/01/2018 G1-1516, 6.000%,03/01/2018 E0-1343, 5.000%,04/01/2018 E0-1386, 5.000%,06/01/2018 G1-3533, 5.000%,07/01/2018 E0-1425, 4.500%,08/01/2018 E0-1488, 5.000%,10/01/2018 E0-1490, 5.000%,11/01/2018 E0-1497, 5.500%,11/01/2018 G1-2471, 4.500%,12/01/2018 G1-1731, 5.500%,12/01/2018 G1-1551, 5.500%,02/01/2019 G1-1574, 6.000%,02/01/2019 B1-3150, 4.000%,03/01/2019 G1-3052, 5.000%,03/01/2019 B1-5137, 4.000%,06/01/2019 G1-2081, 4.500%,06/01/2019 B1-5759, 4.500%,07/01/2019 G1-8005, 5.000%,08/01/2019 The accompanying notes are an integral part of these financial statements. 14 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Freddie Mac Gold Pool (Continued) G1-8016, 5.000%,10/01/2019 $ $ G1-3330, 6.000%,10/01/2019 G1-8020, 4.500%,11/01/2019 B1-4498, 4.000%,12/01/2019 G1-3411, 5.000%,12/01/2019 J0-6163, 4.000%,01/01/2020 G1-1650, 5.000%,02/01/2020 G1-1722, 5.000%,07/01/2020 G1-1754, 6.000%,07/01/2020 G1-3272, 4.500%,08/01/2020 G1-1720, 4.500%,08/01/2020 G1-1838, 6.000%,08/01/2020 G1-1772, 4.500%,09/01/2020 G1-3312, 4.500%,09/01/2020 G1-1807, 5.500%,10/01/2020 J1-3756, 3.500%,12/01/2020 G1-1812, 5.000%,12/01/2020 J1-4426, 3.500%,02/01/2021 J1-4483, 3.500%,02/01/2021 G1-2911, 4.000%,02/01/2021 G1-1938, 4.500%,03/01/2021 G1-2189, 5.500%,03/01/2021 G1-1941, 5.500%,04/01/2021 G1-1994, 5.500%,05/01/2021 G1-2239, 5.500%,07/01/2021 G1-2322, 5.500%,07/01/2021 C9-0457, 6.500%,07/01/2021 G1-2277, 6.000%,08/01/2021 G1-3621, 6.500%,08/01/2021 G1-2381, 5.000%,09/01/2021 C9-0481, 6.000%,09/01/2021 G1-2717, 5.500%,11/01/2021 G1-2491, 5.000%,01/01/2022 G1-2977, 5.500%,10/01/2022 G1-3024, 5.500%,10/01/2022 C9-0588, 5.500%,11/01/2022 G3-0234, 6.500%,11/01/2022 G1-2935, 5.000%,01/01/2023 G1-3182, 5.500%,04/01/2023 C9-0675, 5.000%,05/01/2023 G1-3175, 5.500%,05/01/2023 D9-6027, 5.500%,05/01/2023 C9-0676, 5.500%,05/01/2023 C9-0689, 4.500%,07/01/2023 C9-0690, 5.000%,07/01/2023 C9-0698, 4.500%,08/01/2023 C9-0705, 4.500%,09/01/2023 The accompanying notes are an integral part of these financial statements. 15 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Freddie Mac Gold Pool (Continued) C9-0706, 5.000%,09/01/2023 $ $ G1-3345, 6.500%,10/01/2023 G1-4160, 6.000%,01/01/2024 G1-3390, 6.000%,01/01/2024 G1-3692, 5.500%,02/01/2024 G1-3610, 5.500%,02/01/2024 C9-0830, 4.500%,05/01/2024 C9-0844, 4.500%,08/01/2024 J1-1057, 4.500%,10/01/2024 G1-8330, 4.500%,11/01/2024 J1-2076, 4.500%,04/01/2025 G1-3790, 4.500%,04/01/2025 J1-2077, 4.500%,04/01/2025 C9-0902, 5.500%,06/01/2025 C9-0918, 5.000%,09/01/2025 C9-0945, 5.000%,01/01/2026 C9-0946, 5.500%,01/01/2026 J1-4785, 4.000%,03/01/2026 G1-4120, 4.000%,04/01/2026 G1-4159, 4.000%,06/01/2026 G1-4204, 4.500%,06/01/2026 G3-0293, 5.000%,07/01/2026 D9-7050, 6.000%,08/01/2026 C9-0989, 6.000%,09/01/2026 C9-1075, 6.000%,08/01/2027 D9-7472, 5.500%,12/01/2027 G0-2455, 5.500%,10/01/2030 G0-1584, 5.000%,08/01/2033 C0-1649, 5.500%,10/01/2033 A2-3148, 5.500%,06/01/2034 G0-5168, 5.000%,12/01/2034 G0-1882, 5.000%,08/01/2035 G0-4913, 5.000%,03/01/2038 H0-9207, 6.500%,08/01/2038 Freddie Mac REMICS 2113, 6.000%,01/15/2014 2791, 5.000%,05/15/2015 2828, 5.500%,06/15/2015 2843, 5.500%,07/15/2015 2344, 6.000%,08/15/2016 2354, 5.750%,09/15/2016 2368B, 6.000%,10/15/2016 2381, 5.500%,11/15/2016 2458, 5.500%,06/15/2017 3204, 5.000%,08/15/2017 The accompanying notes are an integral part of these financial statements. 16 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Freddie Mac REMICS (Continued) 2503-BH, 5.500%,09/15/2017 $ $ 2503-TG, 5.500%,09/15/2017 2515, 5.000%,10/15/2017 2509, 5.000%,10/15/2017 2513-JE, 5.000%,10/15/2017 2508, 5.000%,10/15/2017 2513-DB, 5.000%,10/15/2017 2510, 5.000%,10/15/2017 2564, 5.500%,10/15/2017 2627, 3.000%,11/15/2017 2595, 4.000%,12/15/2017 2543, 5.000%,12/15/2017 2555, 4.250%,01/15/2018 2786, 4.500%,01/15/2018 2564, 5.000%,02/15/2018 2575, 5.000%,02/15/2018 2629, 4.000%,03/15/2018 2617, 4.500%,05/15/2018 2627, 4.500%,06/15/2018 2631, 4.500%,06/15/2018 2686, 3.500%,10/15/2018 2696, 4.000%,10/15/2018 2685, 4.000%,10/15/2018 2695, 4.000%,10/15/2018 2707, 4.500%,11/15/2018 2735, 4.000%,01/15/2019 2899, 4.500%,03/15/2019 2773, 4.000%,04/15/2019 2786, 4.000%,04/15/2019 2790, 5.000%,05/15/2019 2934, 0.000%, 02/15/2020 (b) 3037, 4.500%,02/15/2020 2958, 4.500%,04/15/2020 3010, 4.500%,07/15/2020 3033, 4.500%,09/15/2020 3621, 5.000%,01/15/2021 3296, 5.000%,02/15/2021 3455, 4.500%,10/15/2021 2666, 5.500%,01/15/2022 3288, 4.500%,03/15/2022 2558, 4.500%,06/15/2022 2558, 4.500%,06/15/2022 3484, 5.000%,09/15/2022 2522, 5.500%,11/15/2022 2710, 4.750%,12/15/2022 2649, 3.500%,07/15/2023 2676, 5.000%,09/15/2023 The accompanying notes are an integral part of these financial statements. 17 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Freddie Mac REMICS (Continued) 3842, 3.500%,12/15/2023 $ $ 2720, 5.000%,12/15/2023 2746, 5.000%,02/15/2024 2783, 5.000%,04/15/2024 2929, 5.000%,07/15/2024 2824, 5.000%,07/15/2024 3007, 5.500%,07/15/2024 2835, 5.500%,08/15/2024 2892, 5.000%,11/15/2024 3749, 3.000%,03/15/2025 3741, 3.500%,03/15/2025 3726, 3.000%,04/15/2025 3784, 4.000%,01/15/2026 3178, 6.000%,09/15/2028 3737, 5.000%,10/15/2030 2864, 5.500%,01/15/2031 2344, 6.500%,08/15/2031 2922, 5.500%,01/15/2032 2631, 5.000%,02/15/2032 2690, 5.000%,04/15/2032 2600, 5.500%,06/15/2032 2682, 4.500%,07/15/2032 2968, 6.000%,09/15/2032 3830, 4.000%,10/15/2039 3811, 5.000%,09/15/2040 Freddie Mac Strips S0-1556, 0.000%, 04/01/2028 (b) Ginnie Mae II Pool 004759M, 4.000%,08/20/2025 Ginnie Mae I Pool 781567X, 5.000%,02/15/2018 781731X, 4.500%,11/15/2018 782098X, 6.000%,01/15/2020 781919X, 5.000%,05/15/2020 782039X, 5.500%,11/15/2020 782232X, 5.000%,07/15/2021 Government National Mortgage Association 1998-21, 6.500%,09/20/2028 2009-58, 4.000%,11/16/2031 2005-51, 4.500%,07/20/2035 2007-49, 0.000%, 12/20/2035 (b) 2009-104, 4.250%,7/20/2036 2008-55, 5.000%,07/20/2037 2010-112, 3.000%,04/20/2038 The accompanying notes are an integral part of these financial statements. 18 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2013 Principal Amount Value Mortgage Backed Securities – 94.60% (Continued) Government National Mortgage Association (Continued) 2009-15, 4.250%,12/20/2038 $ $ 2009-101, 4.000%,08/20/2039 2011-40, 2.500%,06/20/2038 2013-55, 1.579%,12/16/2042 2013-07, 0.744%,05/16/2053 (a)(c) 2013-01, 0.908%,02/16/2054 (a)(c) 2013-02, 0.738%,05/16/2054 (a)(c) 2013-17, 0.989%,06/16/2054 (a)(c) 2013-40, 1.085%,06/16/2054 (a)(c) TOTAL MORTGAGE BACKED SECURITIES (Cost $117,460,348) Shares SHORT-TERM INVESTMENTS – 5.36% First American US Treasury Money Market Fund 0.00% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $6,819,661) Total Investments (Cost $124,280,009) – 99.96% Other Assets in Excess of Liabilities – 0.04% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2013. (b) Represents a principal-only security that entitles holders to receive only principal payments on the underlying mortgages. (c) Represents an interest-only security that entitles holders to receive only interest payments on the underlying mortgages. The accompanying notes are an integral part of these financial statements. 19 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Assets and Liabilities May 31, 2013 ASSETS Investments, at value (cost $124,280,009) $ Cash Interest receivable Receivable for Fund shares sold Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to Adviser Payable to affiliates Payable for distribution fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net Assets Consist Of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss from investments ) Net unrealized appreciation on investments Net Assets $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Retail Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ StoneCastle Treasurer Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 20 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Operations For the Year Ended May 31, 2013 INVESTMENT INCOME (LOSS) Interest income (net of amortization and paydown gains and losses) $ ) TOTAL INVESTMENT INCOME (LOSS) ) EXPENSES Advisory fees Administration and accounting fees Pricing expenses Transfer agent fees and expenses Federal and state registration fees Custody fees Legal fees Audit and tax fees Chief Compliance Officer fees and expenses Distribution fees – Retail Class Reports to shareholders Trustees’ fees and related expenses Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 21 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statements of Changes in Net Assets Year Ended Period Ended May 31, 2013(2) May 31, 2012(1) FROM OPERATIONS Net investment income (loss) $ ) $ ) Net realized gain from investments Change in net unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Institutional Class ) ) Net investment income – Retail Class ) (4 ) Net investment income – StoneCastle Treasurer Class ) — Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Retail Class Proceeds from shares sold – StoneCastle Treasurer Class — Proceeds from shares issued from transfers in-kind – Institutional Class(3) Shares issued in reinvestment of distributions – Institutional Class Shares issued in reinvestment of distributions – Retail Class 4 Shares issued in reinvestment of distributions – StoneCastle Treasurer Class 37 — Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – Retail Class ) ) Payments for shares redeemed – StoneCastle Treasurer Class — — Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period — End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ The Institutional Class shares commenced operations on June 30, 2011 and the Retail Class shares commenced operations on December 30, 2011. The StoneCastle Treasurer Class shares commenced operations on February 19, 2013. See Note 8 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 22 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class Shares Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended May 31, 2013 May 31, 2012(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2)(3) ) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) Total distributions paid ) ) Net Asset Value, End of Period $ $ Total Return(4) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets(5) % % Ratio of net investment loss to average net assets(5) )% )% Portfolio turnover rate(4) % % The Institutional Class shares commenced operations on June 30, 2011. Per share net investment loss has been calculated using the daily average shares outstanding method. Net investment loss per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 23 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class Shares Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended May 31, 2013 May 31, 2012(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2)(3) ) ) Net realized and unrealized gain on investments Total from investment operations ) Less distributions paid: From net investment income ) ) Total distributions paid ) ) Net Asset Value, End of Period $ $ Total Return(4) -0.19
